Citation Nr: 1208355	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1974 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2006, the Board remanded this case for additional development.  In the remand, the Board explained why the Veteran's claim was one of service connection and not a previously-denied claim and was on appeal from the July 1974 rating decision.

This claim was subsequently denied in a September 2010 Board decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted a joint motion to vacate and remand the Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case involves a claim of entitlement to service connection for bilateral hearing loss due to in-service noise exposure.  As noted in the September 2010 decision, the Board concedes that the Veteran had in-service noise exposure.  He served with an artillery unit, and his allegation that he served in an adverse acoustic environment is consistent with the circumstances of his service.  The evidence also shows that he has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2011).  This claim was ultimately denied in the September 2010 decision based on a finding that the preponderance of the competent and probative evidence of record did not establish a nexus between the in-service noise exposure and the current hearing loss.

The July 2011 joint motion for remand cited multiple reasons for vacating the Board's decision and remanding the Veteran's claim.  

First, the joint motion found the November 2007 VA examination report inadequate because the examiner did not provide a sufficient rationale for her conclusion that she could not resolve the issue of nexus without resorting to mere speculation.  The joint motion noted that the examiner merely cited the absence of a separation audiogram to justify her conclusion, which is inadequate rationale under Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (In order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

In a related matter, the joint motion found that the Board erred in considering the November 2007 opinion to be negative evidence against the claim, rather than non-evidence.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).

Second, the joint motion noted that the VA examiner failed to address pertinent evidence, specifically a December 1968 diagnosis of "non-disqualifying high-frequency hearing loss."  

Third, the joint motion found that the Board did not provide adequate reasons and bases for finding the Veteran's lay evidence of bleeding of the ears in service non-credible.  

A remand is thus required in order to address the deficiencies of the November 2007 VA examination report.  

Questions regarding the credibility of the Veteran's testimony must first be addressed by the RO/AMC on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed bilateral hearing loss.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the physician.  The examiner is to opine whether it is at least as likely as not that hearing loss is related to the Veteran's verified active military service, to include his documented in-service noise exposure and the December 1968 service treatment record noting "non-disqualifying high-frequency hearing loss, secondary tympanosclerosis noted in the left ear."  

In offering any opinion the examiner should assume the credibility of the Veteran's reported in-service ear bleeding.  Then, the examiner should address whether the proffered opinion would change if the claimed history of in-service ear bleeding were not true.  The examiner is to provide a complete rationale for all opinions offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed hearing loss is unknowable.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

